      Case 9:17-cv-00050-DLC-JCL Document 168 Filed 03/29/19 Page 1 of 5



John Morrison                         J. Richard Cohen*
Robert Farris-Olsen                   David C. Dinielli*
MORRISON, SHERWOOD,                   Jim Knoepp*
WILSON, & DEOLA, PLLP                 Elizabeth Littrell*
401 N. Last Chance Gulch St.          SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                      400 Washington Avenue
ph. (406) 442-3261                    Montgomery, AL 36104
fax (406) 443-7294                    ph. (334) 956-8200
john@mswdlaw.com                      fax (334) 956-8481
rfolsen@mswdlaw.com                   richard.cohen@splcenter.org
Attorneys for Plaintiff Tanya Gersh   david.dinielli@splcenter.org
                                      jim.knoepp@splcenter.org
                                      bethlittrell@splcenter.org
                                      Attorneys for Plaintiff Tanya Gersh
                                      *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            MISSOULA DIVISION


TANYA GERSH,
                                      Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.
                                      NOTICE OF PARTIES CONTINUED
ANDREW ANGLIN,                        NEGOTIATIONS AND UPDATE TO
                                      DOCKET NUMBER 164
       Defendant                      REGARDING THE PARTIES JOINT
                                      STIPULATIONS
and

STATE OF MONTANA,

        Intervenor.
     Case 9:17-cv-00050-DLC-JCL Document 168 Filed 03/29/19 Page 2 of 5



      COMES NOW, Plaintiff, TANYA GERSH, and Defendant, ANDREW

ANGLIN (the “Parties”), by and through their undersigned counsel, and notify the

Court of their failure to reach agreement with respect to one of the items listed in

their Joint Stipulations, Agreements And Report On The Parties’ Motions For

Protective Orders And Motions To Compel, Dkt. No. 164, (“Joint Stipulations”) by

the deadline agreed upon. The Parties’ lawyers are making significant progress and

are hopeful they will obtain client consent soon. Accordingly, the Parties agree to

continue their good faith negotiations and to amend their Joint Stipulation, 3(I)-

(K), with the underlined dates, as follows:

          I. With respect to Requests Nos. 5, 10, 89-105 and Interrogatory 10, 1 the

             Parties agreed to consider whether to stipulate to an amount for Actual

             Damages in exchange for:

               i.   Plaintiff agreeing to withdraw Requests Nos. 5, 10, 89-105;

              ii.   Defendant agreeing to withdraw all discovery requests for

                    information concerning Plaintiff’s psychological, medical and

                    healthcare information, and




1
  Based on these Stipulations regarding Defendant’s financials, the Parties seek to
include in this provision the response to Interrogatory 10 as ruled on by the Court,
Dkt. No. 131 at 27 and Dkt. No. 160 at 2 (i.e., a copy of Defendant’s current
financial statement of his current net worth).
Case 9:17-cv-00050-DLC-JCL Document 168 Filed 03/29/19 Page 3 of 5



       iii.   Defendant agreeing to seek no additional discovery and

              evidence concerning Plaintiff’s psychological, medical and

              healthcare information.

   J. The Parties agreed to provide each other with their positions on

      Stipulation 3(I), as set forth herein, by April 5, 2019.

   K. If the Parties do not agree to Stipulation 3(I), Defendant agreed to

      withdraw his objections to Requests Nos. 89-105 and to supplement

      his responses by April 12, 2019.



Dated March 29, 2019.



                                 Respectfully submitted,

                                 /s/ David Dinielli
                                 On behalf of all attorneys for Plaintiff.

                                 /s/ Marc Randazza
                                 On behalf of all attorneys for Defendant.
     Case 9:17-cv-00050-DLC-JCL Document 168 Filed 03/29/19 Page 4 of 5



                          CERTIFICATE OF SERVICE


      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin
      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana
     Case 9:17-cv-00050-DLC-JCL Document 168 Filed 03/29/19 Page 5 of 5




      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana


on this March 29, 2019.
                                   /s/ Elizabeth Littrell
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff
